April 29, 1931, appellant was committed to the insane asylum at Blackfoot (officially known as State Hospital South, sec.64-201,I.C.A.) by a judge of the district court for Ada county. Appellant was held at the institution until October 3, 1937. At the time she was committed respondent, Dr. Charles R. Lowe, was medical superintendent of said hospital, and so continued until June 13, 1937.
May 31, 1938, appellant sued herein Lewis Williams as Commissioner of Public Health in charge of said hospital during the period of her incarceration, his bondsmen, Dr. Lowe *Page 141 
as medical superintendent, his bondsmen, and Mary G. Holland, matron at the institution during such period, for false imprisonment. January 5, 1939, when the case was called for trial, on plaintiff's motion the action was dismissed as against Lewis Williams, his bondsmen, and Mary G. Holland.
Upon trial of the cause the jury returned a verdict in favor of appellant and against respondent Lowe for $3,000, against his sureties, the Associated Indemnity Corporation for $2,640 and the New York Casualty Company for $360.
Judgment was entered January 7, 1939, and January 14, 1939, respondents served and filed motion for judgment notwithstanding the verdict, notice of intention to move for a new trial, and motion for a new trial, the latter as follows:
"Come now the defendants, and each of them, and move the Court to set aside the verdict rendered in the above entitled action and the judgment entered thereon and to grant a new trial in the above entitled cause, in the event that the Court refuses to grant a judgment on behalf of the defendants notwithstanding the verdict, for the reasons and upon the grounds stated and set forth in the Notice of Intention to Move for a New Trial filed herein.
"This Motion is based upon the minutes of the Court, the pleadings, records and files in said action, and the Reporter's notes of all of the proceedings had and taken at the trial of said Cause.
"Dated this 14th day of January, 1939.
April 1, 1939, after final submission of the motions by both parties, the trial court granted a new trial and April 10, denied the motion for judgment non obstante veredicto, thus:
"This cause having been heretofore submitted to the court upon the motion of the defendants and each of them for judgment notwithstanding the verdict, and having been briefed and argued verbally by respective counsel, and submitted to the court, and the court being fully advised in the premises, and the court having heretofore and on the 1st day of April, 1939, entered order granting a new trial in this case,
"IT IS ORDERED BY THE COURT that the motions of the defendants Charles R. Lowe, Associated Indemnity Corporation, *Page 142 
a corporation, and New York Casualty Company, a corporation, be, and the same are severally denied.
"DATED April 10th, 1939.
"GUY STEVENS,
"District Judge."
Appellant's first assignment of error is that because the court granted the new trial before denying the motion for judgment non obstante veredicto, she was thus prejudiced:
"1. If the judgment non obstante had been granted, a new trial would be obviated, and even if an appeal were taken, it would he on the merits, eliminating the expense of retrial and of two appeals.
"2. If the order granting a new trial was properly entered, the motion for judgment non obstante still remains undetermined, as appears probable, by exhaustion of the jurisdiction of the court.
"3. The appellant is taken off her guard and by surprise, having never been informed by any notice, order or intimation, that the court proposed to pass upon the motion for a new trial without the consent of counsel for either side, before determination of the motion for judgment notwithstanding the verdict."
Irrespective of when, with relation to each other, the motion for judgment notwithstanding the verdict was denied and the motion for a new trial granted, the decisive question involving the merits of the controversy, namely, whether the order of commitment issued out of the District Court of the Third Judicial District was sufficiently fair and definite upon its face to justify respondent Lowe in holding appellant in the hospital after April 29, 1933, and until he retired as medical superintendent, thereby constituting a defense and absolving him from the charge of false imprisonment, is before us for complete review, so there is no merit in appellant's first two contentions as urged.
With regard to the third, that is, that appellant was taken by surprise, having never been informed that the trial court intended to pass on the motion for a new trial the record is directly to the contrary, and appellant's contention in this regard is frivolous: *Page 143 
                             "Minute
"In this matter the motions for judgment notwithstanding the verdict, for a new trial, and to retax costs, all filed on behalf of the Defendants, came on regularly to be heard at said Court at 2:00 P. M. on the 7th day of February, A.D. 1939; S.T. Lowe, Esq., and J.H. Anderson Esq., appearing on behalf of the defendants and A.S. Dickinson Esq., and Ariel Crowley Esq., appearing on behalf of the plaintiff, the Court having heard the oral arguments of counsel, it was agreed between all counsel appearing that they desired to submit written briefs upon said motions; it was thereupon ordered that said motions be submitted upon written briefs to be filed by counsel for the respective parties.
"Recorded February 9th, 1939."
                   "ORDER GRANTING A NEW TRIAL
"This cause having been heretofore submitted to the Court, upon the defendant's Motion for a new trial herein, S.T. Lowe, Esq., and J.H. Anderson, Esq., appearing on behalf of the defendants and in support of said Motion for a new trial and A.S. Dickinson, esq., and Ariel Crowley, Esq., appearing on behalf of the plaintiff and in opposition to said Motion, and the Court having heard the arguments of counsel and having taken the matter under advisement for the submission of Briefs and Briefs having been submitted by the respective attorneys for the respective parties, and the Court having fully considered the same and being fully advised in the law and the premises,
"IT IS HEREBY ORDERED that the Motion of the defendants for a new trial herein, be, and the same is hereby, granted and that the verdict of the Jury and the Judgment of the Court entered thereon be, and the same are, vacated and set aside.
. . . . . . . . . . . . . .
               "ORDER DENYING MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT.
"This cause having been heretofore submitted to the court upon the motion of the defendants and each of them for judgment notwithstanding the verdict, and having been briefed and argued verbally by respective counsel, and submitted *Page 144 
to the court, and the court being fully advised in the premises, and the court having heretofore and on the 1st day of April, 1939, entered order granting a new trial in this case,
"IT IS ORDERED BY THE COURT that the motions of the defendants Charles R. Lowe, Associated Indemnity Corporation a corporation, and New York Casualty Company, a corporation, and each of them, for judgment notwithstanding the verdict be, and the same are severally denied.
"GUY STEVENS,
"District Judge.
We now proceed to the sole decisive question, the interpretation of the order of commitment of April 29, 1931.1 *Page 145 
The applicable fundamental rules of law are that a ministerial officer sued for false imprisonment is protected by process fair on its face, issued by a court having jurisdiction of the person and jurisdiction of the subject matter on account of which the person is to be confined, justifying its ordering the confinement of the person on the charge, which was, or intended to be, or was attempted to be stated in the process. (Jennings v. Thompson, 54 N.J.L. 55, 22 A. 1008; State v.Weed, 21 N.H. (1 Foster) 262, 53 Am. Dec. 188; *Page 146 Hinchman v. Richie (Penn.) 1 Brightly, 143; Campbell v. Hyde,92 Ark. 128, 122 S.W. 99; Templeman v. Jeffries, 172 Ga. 895,159 S.E. 248; Brown v. Hadwin, 182 Mich. 491, 148 N.W. 693, L.R.A. 1915B, 505; King v. Robertson, 227 Ala. 378, *Page 147 150 So. 154; Burlingame v. Traeger, 101 Cal. 365,281 P. 1051.)
Though defective, irregular or imperfect, if not void but merely voidable, process so issued will protect against a suit for damages for false imprisonment. (Peterson v. Merritt,25 Idaho 324, 137 P. 526; Waters v. Barclay, 57 Idaho 376,64 P.2d 1079.)
Appellant takes the position the commitment was for inebriety or dipsomania under section 64-216,I.C.A., and that by the limitation in such section, to confinement for two years, though it was not so stated in the commitment, respondent Lowe had no right or authority to hold her after the two years had transpired, i. e., after April 29, 1933.
Respondents on the other hand take the position that appellant was committed under sections 64-201 to 64-210, I. C. A., inclusive, as being so far disordered in mind as to endanger health, persons or property, and that respondent Lowe was thus justified in holding her until she was cured or otherwise properly discharged.
Appellant's complaint does not charge she was not insane when committed or that she was later cured but not immediately released and appellant does not base her cause of action on respondent Lowe's lack of skill or negligence in treating her; her sole contention being that the commitment being for inebriety only, did not justify her detention from April 29, 1933, until October 30, 1937, after Dr. Lowe retired as medical superintendent June 28, 1937. (Springer v. Steiner, 91 Or. 100,178 P. 592, 597.)
The general rule is that a ministerial officer need not look behind the process which comes to him. (Peterson v. Merritt,supra; Phillips v. Morrow, 213 Ala. 139, 104 So. 260, 40 A.L.R. 285; Brown v. Hadwin, 182 Mich. 491, 148 N.W. 693, L.R.A. 1915B, 505; State v. Weed, 21 N.H. 262, 53 Am. Dec. 188; Langenv. Borkowski, 188 Wis. 277, 206 N.W. 181, 43 A.L.R. 622;Marks v. Sullivan, 9 Utah, 12, 33 P. 224, 20 L.R.A. 590;Ressler v. Peats, 86 Ill. 275; Jones v. Foster, 43 A.D. 33,59 N.Y. Supp. 738; Rowe v. Reneer, (Ky.) 99 S.W. 250, 30 Ky. L. Rep. 545; annotation, 51 L.R.A. 193.) *Page 148 
There are the following integral indicia favoring the contention that appellant was committed for inebriety: In the first recital of the commitment the words "an insane person" are stricken and the words "for Inebriety" written in. In the second paragraph the word "insanity" is stricken and the word "Inebriety" inserted. In the third paragraph the words "insane and" are stricken. In the physician's certificate the word "insane" is stricken and the word "inebriet" inserted. No statement is included in the physician's statement that he believes appellant to be so far disordered in mind as to endanger health, person or property, as contemplated by sec. 64-207,I.C.A., but that she was addicted to the use of alcohol and "varinal." Also the statement that she had no delusions, hallucinations or illusions. There is, however, no showing pro or con that a person could not be so disordered in mind as to be dangerous to health, person or propeity without having delusions, hallucinations or illusions. "It is doubtful, therefore whether the last item contributes or adds anything one way or the other.
On the other hand there is the following indicia that the commitment was not for inebriety or dipsomania but for mental disorder under sections 64-201 to 64-210,I.C.A. In the first place the commitment affirmatively shows appellant was represented by an attorney, as required by section 64-202 and not by section 64-216,I.C.A. Second, the district court declared he found her "so far disordered in mind as to be dangerous to health, persons, or property," the sole requirement under section 64-209,I.C.A., and did not find or state she was so far addicted to the intemperate use of narcotics or stimulants as to have lost the power of self-control or subject to dipsomania or inebriety as required by section 64-216,I.C.A. There is no statement in the commitment as to the period or time of commitment, that is, two years or less as required by section 64-216,I.C.A. Furthermore, the first paragraph and the first portion of the second paragraph of the order of commitment are not in the nature of a finding of the district court but are recitals of the charge on which she had been ordered to the district court by the justice of the *Page 149 
peace for examination. Whatever irregularity or lack or difference in this particular would not bind respondent Lowe.
". . . . Process may have been procured through fraud or perjury, or a court which has ordered it may have committed the most serious errors or have exceeded its jurisdiction after once having exercised that jurisdiction, but if these facts do not appear on the face of the process, or, in other words, if the process is regular on its face and comes from a lawful authority, the officer may execute it and legally justify his action. It would be a most dangerous thing if every peace officer should be obliged to examine into the merits of the case and every step taken by the officer who issued process before going about his duty to serve and execute such process. When an officer gets a warrant of arrest or a commitment, he must know whether the court who issues the process has jurisdiction over the offense named in the process and authority to deal therewith and issue warrants and commitments and process thereunder."
Peterson v. Merritt, supra, at p. 332, of 25 Ida.
The district court has jurisdiction to commit, for insanity or a disordered mind (In re Hinkle, 33 Idaho 605,196 P. 1035). On a charge of false imprisonment the sufficiency of the commitment is not to be tested with the same strictness as on an appeal or habeas corpus, and the mere fact that in such proceedings or any other, the commitment herein might be held bad does not militate against its efficacy as protection from liability in a suit for false imprisonment. (Peterson v.Merritt, supra.)
The statutes (secs. 64-201 to 64-210,I.C.A.), so far as the commitment is concerned, make no distinction between persons committed because insane and the class of persons so far disorderd mentally as to be dangerous to health or property (not including idiocy, imbecility or feeble mindedness, sec. 64-212,I.C.A.) whether induced by over-indulgence in narcotics or stimulants or otherwise.
Section 64-202,I.C.A., originated in 1923 as section 1177A added to the Compiled Statutes. Prior to that time section64-201 as now extant, coming down to us from the Statutes *Page 150 
of 1887 evidently based on section 2210 of the California Political Code of 1872, made no distinction between an insane person and a person so far disordered in mind as to be dangerous to health, person or property. By making the distinction in section 64-202,I.C.A., the legislature must have intended something, and the committing part of the commitment herein contains all that is required by section 64-209,I.C.A., while it did not contain any of the requirements of section 64-216,I.C.A. Thus the statute itself is somewhat ambiguous and tends to lead to confusion which, however, but adds another reason why respondent should not be held liable if he misconstrued the force and effect of the commitment. In other words, the commitment, while not a model and not as clear as it could and should have been and not without ambiguity, is as definite as the statutory requirement necessary to hold one so disordered in mind as to be dangerous to health, person or property.
We fully recognize the unfortunate persons held at the State Mental Hospitals should receive the utmost consideration and the committing court should clearly and definitely state for what condition they are committed and the superintendents of the institutions should be on the alert to ascertain what their condition is when received and for what condition they were committed, in order that inmates shall not be held for a condition other than that for which they were committed or held after the term for which they were committed has expired, or after they have recovered or perhaps been found to have never been in such condition they should have been committed.
Respondent Lowe, upon receiving appellant at the hospital, was under the duty of determining from the face of the commitment what appellant was committed for and for what mental condition and length of time he should retain her in his custody and he owed a duty not only to appellant but likewise to the public.
The commitment upon its face was capable of reasonably being construed by respondent Lowe to be authority to receive and hold appellant as a person so disordered in mind as to be dangerous to health, person or property and *Page 151 
not as a dipsomaniac or inebriate, and therefore respondents are not liable for damages. (Brinkman v. Drolesbaugh,97 Ohio, 171, 119 N.E. 451, L.R.A. 1918F, 1132; Burnett v. Prince,272 Mo. 68, 197 S.W. 241; Campbell v. Hyde, supra; State v. Weed,supra; Jennings v. Thompson, supra; 25 C.J. 477, sec. 43;Phillips v. Morrow, supra; Douglass v. Stahl, 71 Ark. 236,72 S.W. 568; Clewley v. Brown, Thomson, Inc., 120 Conn. 440,181 A. 531.)
The court therefore did not err in granting respondents' motion for a new trial since upon its face the commitment, though ambiguous, was sufficiently fair to protect respondents, and the order of the trial court granting a new trial is affirmed.
Costs awarded to respondent.
Morgan and Holden, JJ., concur.
1 "Order of commitment:
"In the District Court of The Third Judicial District Ada
County, State of Idaho. In the matter of the examination and commitment of Mary Hanson an insane person for Inebriety
WHEREAS, Mary Hanson, having this day been brought before me, judge of the District Court of the Third Judicial District Ada
County, State of Idaho, for examination on the charge ofinsanity; Inebriety J.R. Good having been duly appointed attorney to represent the accused; and I having heard the testimony of Maybelle Keyser and Dr. T.N. Braxton
Witnesses acquainted with the accused during the time of alleged insanity, and Doctors T.N. Braxton and _____, graduates
of medicine, after having heard the testimony, and after personal examination of the accused in open Court, having made the certificate by law required; and being myself satisfied that she is insane and so far disordered in mind as to injure health, person or property, and after satisfactory proof as to the truth of all set forth in the certificate of the said physicians; THEREFORE, It is ordered that she be confined in the insane asylum at Blackfoot, Idaho and the Sheriff ofAda County is hereby ordered to deliver the said person to the agent appointed by the medical superintendent for the conveyance of such insane person to the asylum.
                         (signed) CHAS. F. KOELSCH District Judge
DATE Apr. 29, 1931
"FINANCIAL STATEMENT
"(See Chapter 51, Idaho Compiled Statutes, 1919, as amended.)
Concerning the financial condition of Mary Hansen I have to report as follows:
ASSETS: $ none PENSIONS: $ none LIABILITIES $ none I also find that _____ whose post office address is _____ _____ County of _____ State of _____, bound by law to support or has been maintaining said _____.
I find the financial condition of said Mary Hansen
ASSETS: $ none LIABILITIES $ none
I THEREFORE ORDER: That said Mary Hansen be received at the insane asylum, to be supported by State
Address _____
This under seal of said Court this 29th day of April 1931
(Signed) CHARLES F. KOELSCH, Judge
    "INSANE COMMITMENT — CERTIFICATE OF EXAMINING PHYSICIANS
"In the matter of the examination of Mary Hansen an insane person.
State of Idaho, County of Ada, T.N. Braxton and _____ being duly sworn, each for himself, deposes and says, that he is a legally qualified physician; that at the request and in the presence of C.F. Koelsch judge of the District Court of Ada
County, he has heard the testimony of the witnesses and personally examined the said Mary Hansen in reference to the charge of insanity, and does find that she is insane inebriet
NOTE: The examining physicians will please answer the following questions as fully as they can, as this certificate affords all the reliable information in regard to the previous history of the patient that the Superintendent of the Asylum can obtain. Patient's name? Mary, Hansen Residence? 1302Ridenbaugh, Boise, Ida Place of birth? Mo. Occupation? domesticHeight? 5ft 1/2 Weight? 135 Color of hair gray Color of eyes?black Date of birth? Nov. 1-1868 Race? white Education? 3 grade
Religion? none Number of Children living and number dead? 3living 1 dead Age when first child was born? 21 Age of youngest child? 23 Any deformed or defective children? None How long in Idaho? 12 years How long in U.S.? All life Citizen of U.S.?yes Is patient a legal resident of Idaho yes If ever confined in an institution, where and when? _____ Name and birthplace of father and age? William Weemes, Mo. 63 Maiden name and birthplace of mother, and age? Myra Stripling 62 Cause of death of father? paralysis Cause of death of mother? Tumor abdomen
What relatives have been insane, epileptic, defective or criminal None Has patient or parents had syphilis?none Is patient married or single, divorced or widowed?divorced Patient's habits? use alcohol Epileptic? No Is patient suicidal or homicidal? no Number of attacks? _____ Give details of previous attacks Very frequently takes Alcohol  Varinal toexcess Assign cause of attack. As above Earliest symptoms noted and mode of development? Dont know Military record? _____ Sleep? Irregular Memory? Irregular Headache or neuralgia? None
Delusions, character of; are they fixed or changeable? None atpresent Hallucinations and illusions, whether of sight, hearing, taste or smell? None at present Is patient noisy, restless, destructive or depressed? Depressed at times Brief history of diseases or injuries None Age when menses appeared?15 yrs Amount and character before and since insanity appeared?Av If past change of life, was it sudden or gradual, and symptoms? Sudden Natural temperament and mental capacity?Av Is there a loss or increased knee jerk, visual or pupilary defects? No change To what extent has patient used alcohol, opium or tobacco? Alcohol  Varinal Are there bruises, scars or other evidence of present injury? No Has patient been exposed to any contagion? No Have there been any convulsive seizures? No Give history with dates of previous 'strokes' or paralyses?Stroke two years ago in June What treatment has been employed? None Is patient member of any lodge? No Names and addresses of relatives, guardian or friends to be notified in case of death, sickness, or discharge from asylum, and who will furnish clothing or other necessary articles? Mrs. Augusta Kirby 1302Ridenbaugh St. Boise Daughter Remarks: Alcohol  Varinal addict
"(Signed) T.N. BRAXTAN, M. D.
"__________, M. D.
"Subscribed and sworn to before me this 29th day of April1931
"(Signed) J.R. GOOD Attorney
"(Signed) CHAS. F. KOELSCH, Judge"